DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the Appeal Brief filed on 9/23/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WOODY A LEE JR/             Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                           

Claims 1, 3-6, 8-9 and 11-18 remain pending in the application.
Appellant’s arguments regarding the rejection of claims 1, 3-6, 8-9 and 11-18 under 35 USC 103 as being unpatentable over Peltonen in view of Baljé have been fully considered. Upon further review of the rejection, it is evident that it was intended to cite the impeller blades 17 in Baljé to provide teachings to modify Peltonen. Thus, new grounds of rejection are provided below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 8-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peltonen et al. (US6551054) (“Peltonen”) in view of Baljé (US4449888) (“Baljé”).

    PNG
    media_image1.png
    412
    367
    media_image1.png
    Greyscale

Peltonen Fig. 3
Regarding claim 1, Peltonen teaches (Fig. 3) an apparatus comprising: a combined axial and radial anti-airlock impeller (522) configured to be mounted on a motor shaft (Fig. 3) with an axis (Fig. 3), the combined axial and radial anti-airlock impeller having a center, radial vanes (18), axially curved anti-airlock vanes (562, see Col 7 lines 30-48) and a periphery or outer rim; the radial vanes configured to rotate inside a pumping chamber of a housing (10) of the pump to pump liquid from an inlet (Fig. 3) of the housing through the pumping chamber to an outlet (11) of the pump; the axially curved anti-airlock vanes formed as a set of axially curving vane extensions configured to curve axially, spiral (Col. 7 lines 30-48) about and extend along the axis of the motor shaft, rotate with one part configured inside the pumping chamber, protrude through and extend outwardly from the inlet of the housing and rotate with another part configured outside the inlet for submerging in any liquid to be pumped underneath the pump, draw the liquid through the inlet into the pumping chamber, and provide the liquid to the radially curved vanes in 
 Peltonen teaches radial vanes, but fails to explicitly teach the vanes are radially curved vanes, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor. 
In an analogous art, Baljé teaches a fluid pump with a combined axial and radial impeller. Baljé teaches (Fig. 2) the radial vanes (17a-c) of the pump are curved in a spiral (Col. 2 lines 42-54). 
It is obvious to make a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(B)). In the instant case, the prior art contained a device which differed from the claimed device by the substitution of an impeller with curved radial vanes (see above). The substituted impeller with curved radial vanes and its function is known in the art to drive flow in a radial direction. One of ordinary skill in the art would recognize the substitution of one known impeller for another would result in a predictable flow pattern from the impeller. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Peltonen and change the radial vanes to be radially curved, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor as taught by Baljé as a simple substitution of one known element for another to yield the predictable result of a changed flow pattern. 
Regarding claim 3, Peltonen in view of Baljé teach the apparatus of claim 1, and Peltonen as modified further teaches (Fig. 3) the radially curving vanes are configured to provide pumping power for providing the liquid to be pumped from the pumping chamber to the outlet, and the set of axially curving vane extensions is configured to force the liquid below the pump to move axially into the pumping chamber and into the radially curving vanes to be pumped (Col. 7 lines 30-48).
Regarding claim 4, Peltonen in view of Baljé teach the apparatus of claim 1, and Peltonen further teaches (Fig. 3) the apparatus comprises the housing having the inlet configured to receive the liquid to be pumped, the outlet configured to provide the liquid being pumped, the pumping chamber formed therein between the inlet and the outlet; and the motor shaft configured to rotate in relation to the pumping chamber (Col. 7 lines 30-48).
Regarding claim 5, Peltonen in view of Baljé teach the apparatus of claim 1, and Peltonen further teaches (Fig. 3) the apparatus comprises a centrifugal pump.
Regarding claim 6, Peltonen teaches (Fig. 3) a pump comprising: a motor shaft (Fig. 3) with an axis; a housing (10) having an inlet (Fig. 3) configured to receive a liquid to be pumped, an outlet (11) configured to provide the liquid being pumped, a pumping chamber formed therein between the inlet and the outlet;  the motor configured to rotate in relation to the pumping chamber; and a combined axial and radial anti-airlock impeller (522) mounted on the motor shaft, the anti-airlock impeller having a center, radial vanes (18), axially curved anti-airlock vanes (562, see Col 7 lines 30-48) and a periphery or outer rim; the radial vanes configured to rotate inside a pumping chamber of a housing of the pump to pump liquid from the inlet through pumping chamber to the outlet, the axially curved anti-airlock vanes formed as a set of axially curving vane extensions configured to curve axially, spiral about (Col. 7 lines 30-48) and extend along the axis of the motor shaft, rotate with one part configured inside the pumping chamber, protrude through and extend from the inlet of the housing, and rotate with another part configured outside the inlet for submerging in any liquid to be pumped underneath the pump, draw the liquid into the inlet into the pumping chamber, and provide the liquid to the radially curved vanes in order to generate pressure to force any entrapped air out of the pumping chamber of the housing (Col. 7 lines 30-48).
Peltonen teaches radial vanes, but fails to explicitly teach the vanes are radially curved vanes, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor. 
In an analogous art, Baljé teaches a fluid pump with a combined axial and radial impeller. Baljé teaches (Fig. 2) the radial vanes (17a-c) of the pump are curved in a spiral inwardly towards the center and the axis of the motor (Fig. 2 and Col. 2 lines 42-54). 
It is obvious to make a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(B)). In the instant case, the prior art contained a device which differed from the claimed device by the substitution of an impeller with curved radial vanes (see above). The substituted impeller with curved radial vanes and its function is known in the art to drive flow in a radial direction. One of ordinary skill in the art would recognize the substitution of one known impeller for another would result in a predictable flow pattern from the impeller. 

Regarding claim 8, Peltonen in view of Baljé teach the pump of claim 6, and Peltonen as modified further teaches (Fig. 3) the radially curving vanes are configured to provide pumping power for providing the liquid to be pumped from the pumping chamber to the outlet, and the set of axially curving vane extensions is configured to force the liquid below the pump to move axially into the pumping chamber and into the radially curving vanes to be pumped (Col. 7 lines 30-48).
Regarding claim 9, Peltonen in view of Baljé teach the pump of claim 6, and Peltonen further teaches (Fig. 3) the pump is a centrifugal pump.
Regarding claims 11-12 and 16, Peltonen teaches (Fig. 3) the set of axially curving vane extensions are configured with an axial vane curvature that is generated through the use of parametric equations in a Cartesian x, y, z, coordinate system, wherein the parametric equations in the Cartesian x, y, z, coordinate system include a sweep parameter, wherein the sweep parameter forms part of a negative exponent of an exponential function having an exponential function base of e.
Note that the claimed phrase “generated through the use of parametric equations” is being treated as a product-by-process limitation; that is, that the vanes can be designed and made using parametric equations. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Peltonen in view of Baljé are silent as to the process used to design and make the vanes, it appears that the product of Peltonen in view of Baljé would be the same or similar as the vanes claimed.

Regarding claims 13-15, Peltonen teaches (Fig. 3) the set of axially curving vane extensions are configured with an axial vane curvature that is generated through the use of parametric equations in a Cartesian x, y, z, coordinate system, wherein the parametric equations in the Cartesian x, y, z, coordinate system include a sweep parameter, wherein the sweep parameter forms part of a negative exponent of an exponential function having an exponential function base of e.
Note that the claimed phrase “generated through the use of parametric equations” is being treated as a product-by-process limitation; that is, that the vanes can be designed and made using parametric equations. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Peltonen in view of Baljé are silent as to the process used to design and make the vanes, it appears that the product of Peltonen in view of Baljé would be the same or similar as the vanes claimed. 
Applicant is advised that changing “generated through the use of” to, for example “defined by” would remove the product by process interpretation of the claim. 
Regarding claim 17, Peltonen teaches (Fig. 3) a centrifugal pump comprising: a motor shaft (Fig. 3) with an axis; a housing (10) having an inlet (Fig. 3) configured to receive a liquid to be pumped, an outlet (11) configured to provide the liquid being pumped, a pumping chamber formed therein between the inlet and the outlet;  the motor configured to rotate in relation to the pumping chamber; and a combined axial and radial anti-airlock impeller (522) mounted on the motor shaft, the anti-airlock impeller having a center, radial vanes (18), axially curved anti-airlock vanes (562, see Col 7 lines 30-48) and a periphery or outer rim; the radially curved vanes configured to rotate inside a pumping chamber of a housing of the pump to pump liquid from the inlet through pumping chamber to the outlet, the axially 
Note that the claimed phrase “generated through the use of parametric equations” is being treated as a product-by-process limitation; that is, that the vanes can be designed and made using parametric equations. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Peltonen is silent as to the process used to design and make the vanes, it appears that the product of Peltonen would be the same or similar as the vanes claimed.
Applicant is advised that changing “generated through the use of” to, for example “defined by” would remove the product by process interpretation of the claim. 
Peltonen teaches radial vanes, but fails to explicitly teach the vanes are radially curved vanes, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor. 
In an analogous art, Baljé teaches a fluid pump with a combined axial and radial impeller. Baljé teaches (Fig. 2) the radial vanes (17a-c) of the pump are curved in a spiral inwardly towards the center and the axis of the motor (Fig. 2 and Col. 2 lines 42-54). 
It is obvious to make a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(B)). In the instant case, the prior art contained a device which differed from the claimed device by the substitution of an impeller with curved radial vanes (see above). The substituted impeller with curved radial vanes and its function is known in the art to drive flow in a radial direction. One of ordinary skill in the art would recognize the substitution of one known impeller for another would result in a predictable flow pattern from the impeller. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Peltonen and change the radial vanes to be radially curved, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor as taught by Baljé as a simple substitution of one known element for another to yield the predictable result of a changed flow pattern. 
Regarding claim 18, Peltonen in view of Baljé teach the pump of claim 17, and Peltonen as modified further teaches (Fig. 3) the radially curving vanes are configured to provide pumping power for providing the liquid to be pumped from the pumping chamber to the outlet, and the set of axially curving vane extensions is configured to force the liquid below the pump to move axially into the pumping chamber and into the radially curving vanes to be pumped (Col. 7 lines 30-48).
Conclusion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Cameron Corday/
Examiner, Art Unit 3745                         

                   /WOODY A LEE JR/                   Supervisory Patent Examiner, Art Unit 3745